Citation Nr: 1453802	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  08-26 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to March 2000.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Department of Veterans Affairs (VA) regional office in Houston, Texas (RO).  In May 2011, the Board remanded the issues of entitlement to service connection for right ear hearing loss, sinusitis, a bilateral knee disorder, a right ankle disorder, and a left ankle disorder to the RO to obtain additional VA treatment records and VA nexus opinions.  A December 2012 rating decision granted entitlement to service connection for bilateral hearing loss and a noncompensable evaluation was assigned effective August 15, 2006.

In August 2014, the Board denied entitlement to service connection for bilateral knee disorder, a right ankle disorder, and a left ankle disorder and remanded the issue of entitlement to service connection for sinusitis to the RO for a nexus opinion.

The Veteran testified before the undersigned Veterans Law Judge sitting at the RO in March 2011, and a transcript of the hearing is of record.

The issue on appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

It was noted in the August 2014 Board remand that there are several references to sinusitis in service and that although sinusitis was not found on VA evaluations in November 2006 and September 2012, sinusitis was diagnosed in VA treatment records dated in February 2007.  The Veteran is currently service connected for asthma and for allergic rhinitis.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  It is unclear from the evidence of record whether the Veteran actually had sinusitis during the appeal period, or whether he has only had allergic rhinitis, and whether, if he did have sinusitis, it is causally related to service.  The case was remanded back to the RO in August 2014 for a nexus opinion; the veteran was scheduled for an in-person examination in October 2014 but failed to report without explanation.  The case was subsequently sent back to the Board without a nexus opinion.  

The Board believes that, because there is relevant medical evidence related to sinusitis during service and after service discharge through September 2012, a reasoned nexus opinion could be provided without a current examination of the Veteran.  As no nexus opinion was provided in response to the Board's August 2014 remand, there has not been adequate compliance with the purpose of the Board's August 2014 remand.  Consequently, this issue should once again be remanded for additional development.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will arrange for review of the record by an appropriate medical professional to determine whether the Veteran has had sinusitis since service and, if so, whether it is related to service.  After review of the record, the reviewer will provide an opinion on whether it is at least as likely as not (50 percent probability or more) that the Veteran had sinusitis during the pendency of his claim beginning in August 2006 that is causally related to his military service.  The reviewer's opinion should include a discussion of the relevant evidence in service and after service discharge, to include the notations of sinusitis in service treatment records and in VA treatment records dated in February 2007.  The rationale for all opinions expressed must be explained.  

The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.

2.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claim for entitlement to service connection for sinusitis.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  Then the appeal will be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised, as noted above, that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


